Exhibit 10.23

 

AMENDMENT NO. 1

TO SENIOR SECURED CREDIT AGREEMENT

 

 

THIS AMENDMENT NO. 1 TO SENIOR SECURED CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 7, 2003 by and among THE TITAN CORPORATION, a Delaware
corporation (the “Borrower”), the various financial institutions from time to
time parties hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION
(“Wachovia”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, THE BANK OF NOVA SCOTIA (“Scotiabank”), as a
syndication agent (in such capacity, a “Syndication Agent”), COMERICA
BANK-CALIFORNIA (“Comerica”), as a syndication agent (in such capacity, a
“Syndication Agent”), BRANCH BANKING AND TRUST (“BB&T”), as a documentation
agent (in such capacity, a “Documentation Agent”), and TORONTO DOMINION (NEW
YORK), INC. (“TD”), as a documentation agent (in such capacity, a “Documentation
Agent”).  Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement (hereinafter defined),
after giving effect to this Amendment.

 

WITNESSETH

 

WHEREAS, the Borrower, the Lenders, the Syndication Agents, the Documentation
Agents, and the Administrative Agent are party to that certain Senior Secured
Credit Agreement dated as of May 23, 2002 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement, and the Lenders are willing to agree to such
amendments upon the terms and conditions contained in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

I.                                         AMENDMENTS TO CREDIT AGREEMENT

 

1.1                                 Section 1.1 is amended by adding the
following definitions in the alphabetically appropriate places:

 

“Amendment No. 1” means Amendment No. 1 to Senior Secured Credit Agreement,
dated as of May 7, 2003, by and among the Borrower, the Lenders party thereto,
the Syndication Agents, the Documentation Agents and the Administrative Agent.

 

“Amendment No. 1 Effective Date” shall have the meaning given to such term in
Section 3 of Amendment No. 1.

 

--------------------------------------------------------------------------------


 

“New Guarantors” means Afripa, LinCom Wireless, Titan Africa, Inc.,
International Systems, LLC and WaveScience, Inc.

 

“Senior Subordinated Debt” means the $200,000,000 8.0% Senior Subordinated Notes
due 2011 issued by the Borrower, together with (i) the notes exchanged pursuant
to an “Exchange Offer” described in and issued in accordance with the terms of
the Senior Subordinated Debt Offering Memorandum and the Senior Subordinated
Debt Indenture and (ii) all guarantees of any of the foregoing notes as
described in and issued in accordance with the terms of the Senior Subordinated
Debt Offering Memorandum and the Senior Subordinated Debt Indenture.

 

“Senior Subordinated Debt Offering Memorandum” means the Confidential Offering
Circular dated May 9, 2003 for the Senior Subordinated Debt.

 

“Senior Subordinated Debt Escrow Account” means the account into which the Net
Proceeds from the Senior Subordinated Debt shall be escrowed in accordance with
the terms of the Senior Subordinated Debt Indenture.

 

“Senior Subordinated Debt Escrow Period” means the period of time (not to exceed
40 days from the date of issuance of the Senior Subordinated Debt) that the Net
Proceeds from the Senior Subordinated Debt shall be held in the Senior
Subordinated Debt Escrow Account.

 

“Senior Subordinated Debt Indenture” means the indenture to be executed in
connection with the Senior Subordinated Debt by and among the Borrower, the
subsidiary guarantors party thereto and Deutsche Bank Trust Company Americas, as
trustee, as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.

 

1.2                                 Certain definitions in Section 1.1 are
amended as follows:

 

(a)                                  The definition of “Applicable Margin” in
Section 1.1 is amended by deleting the pricing grid contained therein and
replacing it with the following pricing grid:

 

Total Debt to

 

LIBO Rate Loans

 

Base Rate Loans

 

EBITDA
Ratio

 

Revolving
Loans

 

Term B Loans

 

Revolving
Loans

 

Term B Loans

 

> 3.5

 

2.75

%

3.25

%

1.50

%

2.00

%

> 3.0 but < 3.5

 

2.50

%

3.00

%

1.25

%

1.75

%

> 2.5 but < 3.0

 

2.25

%

2.75

%

1.00

%

1.50

%

> 2.0 but < 2.5

 

2.00

%

2.75

%

0.75

%

1.50

%

< 2.0

 

2.00

%

2.50

%

0.75

%

1.25

%

 

2

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Applicable Margin” in
Section 1.1 is further amended by adding the following sentences at the end of
such definition:

 

From the Amendment No. 1 Effective Date to the first Calculation Date
thereafter, the Applicable Margins shall be based on the highest percentages in
the above described pricing grid.  After such first Calculation Date, the
Applicable Margin shall be as set forth in the pricing grid.  In the event that
the repayment and/or redemption of the Debentures, the HIGH TIDES and the common
securities of the Titan Capital Trust does not take place on or before the end
of the Senior Subordinated Debt Escrow Period, then automatically on the first
day thereafter the pricing grid contained herein shall revert back to levels in
effect prior to the Amendment No. 1 Effective Date and such prior pricing levels
shall be in full force and effect thereafter.

 

(c)                                  The definition of “Guarantor” in
Section 1.1 is amended in its entirety so that such definition now reads as
follows:

 

“Guarantor” means each direct and indirect U.S. Subsidiary of the Borrower
whether now existing or hereafter acquired or organized (other than Sakon and
Titan Capital Trust), each of which shall be required to execute and deliver the
Subsidiary Guaranty, or a supplement thereto, to the Administrative Agent.

 

(d)                                 The definition of “Hedging Agreements” in
Section 1.1 is amended by replacing the comma after the reference to “interest
rate collar agreement” with a period and deleting the remainder of the
definition thereafter.

 

(e)                                  The definition of “Restricted Subsidiaries”
is amended in its entirety so that it now reads as follows:

 

“Restricted Subsidiaries” means all Guarantors and Sakon.

 

(f)                                    Clause (ii) of the definition of
“Subordinated Debt” in Section 1.1 is amended by adding the following
parenthetical clause at the end of such clause:

 

(it being understood and agreed that the Senior Subordinated Debt shall
constitute Subordinated Debt on terms reasonably satisfactory to the Required
Lenders so long as the Senior Subordinated Debt is issued substantially in
accordance with the terms of the Senior Subordinated Debt Offering Memorandum
and the Senior Subordinated Debt Indenture).

 

1.3                                 Section 2.3(b) of the Credit Agreement is
amended by adding the following new clause (iv) at the end of such section:

 

3

--------------------------------------------------------------------------------


 

(iv)                              Notwithstanding the foregoing clauses of this
Section 2.3(b) to the contrary, Incremental Term Loans for the purpose of
funding the repayment and/or redemption of the Debentures, the HIGH TIDES and
the common securities of Titan Capital Trust (or refinancing Revolving Loans
which are used for such purpose) may be made in a minimum amount of $1,000,000
and integral multiples of $1,000,000 in excess thereof (and may be made as Base
Rate Loans or LIBO Rate Loans in such minimum amounts).

 

1.4                                 Section 3.1(d) of the Credit Agreement is
amended by adding the following sentence at the end of such Section:

 

Notwithstanding the foregoing, if the Borrower would be required to prepay
Senior Subordinated Debt from any portion of Net Proceeds of an Asset Sale
pursuant to the terms of the Senior Subordinated Debt Indenture and would not
otherwise be required to prepay such proceeds pursuant to the foregoing
provisions of this Section 3.1(d), then the Borrower shall make a mandatory
prepayment of the Loans from 100% of such proceeds, unless otherwise agreed by
the Required Lenders.

 

1.5                                 Section 3.1(f) of the Credit Agreement is
amended by adding the following sentence at the end of such Section:

 

Notwithstanding the foregoing, the Borrower shall not be required to make a
mandatory prepayment of the Loans with Net Proceeds from the issuance of the
Senior Subordinated Debt so long as such Net Proceeds are used in accordance
with the terms of the Senior Subordinated Debt Offering Memorandum.

 

1.6                                 Section 7.7 of the Credit Agreement is
amended as follows:

 

(a)                                  The introductory paragraph of Section 7.7
is amended by deleting the clause “or real property described in clause (d)
below” from the third line thereof.

 

(b)                                 The last paragraph of Section 7.7 is amended
in its entirety so that such paragraph now reads as follows:

 

Notwithstanding the foregoing, in no event shall Sakon and its Subsidiaries or
Titan Capital Trust, or any other Subsidiary which is not a Restricted
Subsidiary, be subject to the provisions of this Section 7.7 or be required to
grant any Liens in favor of the Administrative Agent on behalf of the Secured
Parties nor shall the Borrower or any Subsidiary be required to grant any Lien
on any Capital Stock of Titan Capital Trust.

 

1.7                                 Section 7.8 of the Credit Agreement is
amended by adding the following sentence at the end of such Section:

 

4

--------------------------------------------------------------------------------


 

In addition to the foregoing, the Borrower may use proceeds of Incremental Term
Loans and/or Revolving Loans in an aggregate amount up to $50,000,000 to repay
and/or redeem the Debentures, the HIGH TIDES, and/or the common securities of
Titan Capital Trust (or refinancing Revolving Loans which are used for such
purpose in the case of any Incremental Term Loans) in accordance with the terms
of the Senior Subordinated Debt Offering Memorandum and the Senior Subordinated
Debt Indenture (or in the case of the common securities, in accordance with the
indenture for the Debentures and the Declaration of Trust) (in each case on or
before the end of the Senior Subordinated Debt Escrow Period and only after the
amounts held in the Senior Subordinated Debt Escrow Account have first been
applied for such purposes), and pay any premiums, fees, costs, and expenses in
connection therewith.

 

1.8                                 Section 8.3 of the Credit Agreement is
amended by (i) deleting the word “and” at the end of subsection (g) thereof,
(ii) deleting the period at the end of subsection (h) thereof and replacing it
with a semi-colon followed by the word “and”, and (iii) adding a new
subsection (i) thereto which shall read as follow:

 

(i)  Liens on the Senior Subordinated Debt Escrow Account and all funds and
financial assets now or hereafter held therein to secure the repayment of the
Senior Subordinated Debt; provided that any such Liens shall automatically
terminate upon the repayment and/or redemption of the Debentures, the HIGH TIDES
and the common securities of Titan Capital Trust or, in lieu thereof, upon the
redemption in full of the Senior Subordinated Debt.  Notwithstanding anything to
the contrary in any of the Loan Documents, the Administrative Agent and the
Lenders shall not have any security interest in or other Lien on the Senior
Subordinated Debt Escrow Account and the funds and financial assets now or
hereafter held therein.

 

1.9                                 Section 8.4(a) is amended in its entirety so
that such Section now reads as follows:

 

(a)                                  Total Debt to EBITDA Ratio.  The Borrower
will not permit the Total Debt to EBITDA Ratio as of the last day of any Fiscal
Quarter to be greater than the ratio set forth opposite such date:

 

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2003

 

5.50 to 1.0

 

5.50 to 1.0

 

5.25 to 1.0

 

5.25 to 1.0

 

2004

 

5.25 to 1.0

 

5.00 to 1.0

 

5.00 to 1.0

 

4.75 to 1.0

 

2005

 

4.75 to 1.0

 

4.50 to 1.0

 

4.50 to 1.0

 

4.25 to 1.0

 

Thereafter

 

4.25 to 1.0

 

4.00 to 1.0

 

4.00 to 1.0

 

4.00 to 1.0

 

 

1.10                           Section 8.4 is further amended by adding the
following Section 8.4(a-1) immediately after Section 8.4(a):

 

5

--------------------------------------------------------------------------------


 

(a-1)                        Total Senior Debt to EBITDA Ratio.  The Borrower
will not permit the Total Senior Debt to EBITDA Ratio as of the last day of any
Fiscal Quarter to be greater than the ratio set forth opposite such date:

 

 

Fiscal Year

 

March 31

 

June 30

 

September 30

 

December 31

 

2003

 

3.75 to 1.0

 

3.75 to 1.0

 

3.75 to 1.0

 

3.50 to 1.0

 

2004

 

3.50 to 1.0

 

3.25 to 1.0

 

3.25 to 1.0

 

3.00 to 1.0

 

2005

 

3.00 to 1.0

 

2.75 to 1.0

 

2.75 to 1.0

 

2.50 to 1.0

 

Thereafter

 

2.50 to 1.0

 

2.50 to 1.0

 

2.50 to 1.0

 

2.50 to 1.0

 

 

1.11                           Section 8.4(e) is amended in its entirety so that
such Section now reads as follows:

 

(e)                                  Any calculation to determine compliance
with clause (a), (a-1), (b), (c) or (d) of this Section 8.4, to determine the
Applicable Margin or to determine whether a Default has occurred or would occur
as a result of a particular transaction shall (i) be on a pro forma basis and
calculated on the assumption that any Permitted Acquisitions or other relevant
transaction which occurred during the relevant period were consummated on the
first day of such period and (ii) not include distributions on the HIGH TIDES as
Interest Expense during the Senior Subordinated Debt Escrow Period.  In the
event that the repayment and/or redemption of the Debentures, the HIGH TIDES and
the common securities of Titan Capital Trust does not take place on or before
the end of the Senior Subordinated Debt Escrow Period, then automatically on the
first day after the Senior Subordinated Debt Escrow Period, Section 8.4 (a-1)
shall no longer be of any force and effect and the covenant levels under
Section 8.4 (a) shall revert back to the covenant levels in effect prior to the
Amendment No. 1 Effective Date and such prior covenant levels shall thereafter
be in full force and effect.

 

1.12                           Section 8.6 is amended by (i) deleting the word
“and” at the end of subsection (g) thereof, (ii) deleting the period at the end
of subsection (h) thereof and replacing it with a semi-colon, and (iii) adding
new subsections (i) and (j) thereto which shall read as follows:

 

(i)                                     the Borrower and Titan Capital Trust, as
applicable, may repay and/or redeem the Debentures and arrange for the
redemption of, and redeem, the HIGH TIDES and the common securities of Titan
Capital Trust (in each case on or before the end of the Senior Subordinated Debt
Escrow Period), and pay any premiums, fees, costs, and expenses in connection
with any of the foregoing, subject to the satisfaction of each of the following
conditions:

 

(A) the Borrower shall have delivered a certificate to the Administrative Agent
dated as of the date of Amendment No. 1 demonstrating as of the fiscal quarter
ended March 31, 2003 pro forma

 

6

--------------------------------------------------------------------------------


 

covenant compliance with the financial covenants set forth in Section 8.4 (after
giving effect to the issuance of the Senior Subordinated Debt and the repayment
and/or redemption of the Debentures, the HIGH TIDES and the common securities of
Titan Capital Trust and the making of any Loans in connection therewith);

 

(B) such payment and/or redemption shall first be made with Net Proceeds of the
Senior Subordinated Debt and then with (1) proceeds of Incremental Term Loans
and/or Revolving Loans in an aggregate amount up to $50,000,000 and/or (2) cash
generated in the ordinary course of the Borrower’s business; and

 

(C) no Default shall have occurred and be continuing or would result therefrom;
and

 

(j)                                     in the event that the repayment and/or
redemption of the Debentures, the HIGH TIDES and the common securities of Titan
Capital Trust does not take place on or before the end of the Senior
Subordinated Debt Escrow Period, the Borrower may repay and/or redeem the Senior
Subordinated Debt so long as such repayment and/or redemption is made with the
proceeds of the Senior Subordinated Debt Escrow Account.

 

1.13                           Section 8.7 is amended by (i) deleting the word
“and” at the end of subsection (v) thereof, (ii) deleting the period at the end
of subsection (vi) thereof and replacing it with a semi-colon, and (iii) adding
new subsections (vii), (viii) and (ix) thereto which shall read as follows:

 

(vii)  the Borrower and Titan Capital Trust, as applicable, may repay and/or
redeem the Debentures, arrange for the redemption of, and redeem the HIGH TIDES
and the common securities of Titan Capital Trust (in each case on or before the
end of the Senior Subordinated Debt Escrow Period and first using the amounts
held in the Senior Subordinated Debt Escrow Account for such purposes), and pay
any premiums, fees, costs, and expenses in connection with any of the foregoing,
subject to the satisfaction of the conditions set forth in Section 8.6 (i);

 

(viii)  in the event that the repayment and/or redemption of the Debentures, the
HIGH TIDES and the common securities of Titan Capital Trust does not take place
on or before the end of the Senior Subordinated Debt Escrow Period, the Borrower
may repay and/or redeem the Senior Subordinated Debt so long as such repayment
and/or redemption is made with the proceeds of the Senior Subordinated Debt
Escrow Account; and

 

7

--------------------------------------------------------------------------------


 

(ix)  the Borrower may acquire Senior Subordinated Debt in connection with an
“Exchange Offer” for the Senior Subordinated Debt described in the Senior
Subordinated Debt Offering Memorandum.

 

1.14                           Section 8.9 is amended by (i) deleting the word
“and” at the end of subsection (a) thereof, (ii) deleting the period a the end
of subsection (b) thereof and replacing it with a semi-colon followed by the
word “and”, and (iii) adding a new subsection (c) thereto which shall read as
follows:

 

Titan Capital Trust may be dissolved and liquidated in connection with the
redemption of the HIGH TIDES and common securities of Titan Capital Trust in
connection with the issuance of the Senior Subordinated Debt.

 

1.15                           Section 8.13 is amended by replacing the last
sentence of such Section with the following:

 

The foregoing prohibitions shall not apply to restrictions contained in this
Agreement, any other Loan Document, or the Senior Subordinated Debt Indenture.

 

1.16                           Section 9.1(m) is amended by adding the following
sentence thereto:

 

The issuance of the Senior Subordinated Debt, the repayment and/or redemption of
the Debentures, HIGH TIDES, or Senior Subordinated Debt in accordance with
Sections 8.6(i) and (j), and the related dissolution of Titan Capital Trust, and
any actions taken by the Borrower and Titan Capital Trust to effect such
issuance, redemption and dissolution shall not constitute an Event of Default
under this Section 9.1(m).

 

1.17                           Section 9.1 is amended by adding the following
subsections at the end of such Section:

 

(o)                                 Event of Default under Senior Subordinated
Debt Indenture.  Any “Event of Default” as defined in the Senior Subordinated
Debt Indenture occurs.

 

(p)                                 Failure to Redeem HIGH TIDES.  Neither the
redemption of the HIGH TIDES in accordance with Section 8.6(i) nor the
redemption of the Senior Subordinated Debt in lieu thereof shall have occurred
within 40 days from the date of issuance of the Senior Subordinated Debt.

 

II.                                     AMENDMENT FEE

 

2.1                                 The Borrower shall pay by not later than
3:00 p.m. (eastern daylight time) on May 8, 2003 an amendment fee to the Agent
for the account of each Lender executing and delivering

 

8

--------------------------------------------------------------------------------


 

this Amendment by not later than 5:00 p.m. (eastern daylight time) on May 7,
2003 in an amount equal to 0.25% of such Lender’s Revolving Loan Commitment and
0.25% of the then outstanding principal balance of the Term Loan owed to such
Lender (hereinafter the “Amendment Fees”).

 

III.                                 CONDITIONS

 

3.1                                 Amendment.  This Amendment shall be and
become effective as of the date hereof (the “Amendment No. 1 Effective Date”)
when all of the following conditions set forth in this Section 3.1 shall have
been satisfied:

 

(a)                                  Executed Amendment.  The Agent shall have
received executed counterparts of this Amendment and the Consent attached hereto
(or other evidence of execution, satisfactory to the Agent), which collectively
shall have been duly executed on behalf of the Borrower, each of the Guarantors
and the Required Lenders, and executed counterparts of the required supplemental
agreements listed in Section 7.7 of the Credit Agreement in connection with the
addition of the New Guarantors.

 

(b)                                 Fees and Expenses.  The Agent shall have
received, for the account of the Lenders, the Amendment Fees described in
Section 2.1 hereof and the Agent shall have received all other fees and expenses
owed and due to the Agent by the Borrower and the Guarantors.

 

(c)                                  Compliance Certificate.  The Borrower shall
have delivered a certificate to the Administrative Agent dated as of the date
hereof demonstrating as of the fiscal quarter ending March 31, 2003 pro forma
covenant compliance with the financial covenants set forth in Section 8.4 (after
giving effect to the issuance of the Senior Subordinated Debt and the redemption
of the HIGH TIDES and the making of any Loans in connection therewith), such
certificate to be in form and substance satisfactory to the Administrative
Agent.

 

(d)                                 Senior Subordinated Debt.  The Senior
Subordinated Debt Indenture shall be in form and substance satisfactory to the
Administrative Agent and the Administrative Agent shall have received a
certified copy thereof.  The Senior Subordinated Debt shall have been issued in
accordance with the Senior Subordinated Debt Offering Memorandum and the Senior
Subordinated Debt Indenture, without any material amendment or waiver thereof
except as approved by the Agent and an amount sufficient to redeem the Senior
Subordinated Debt (of not less than $200,000,000) in accordance with the Senior
Subordinated Debt Offering Memorandum shall have been irrevocably deposited into
the Senior Subordinated Debt Escrow Account.

 

(e)                                  Board of Directors Approval.  The Agent
shall have received evidence of appropriate resolutions of the board of
directors of the Borrower and the Guarantors, including the New Guarantors,
authorizing the entering into of the Amendment and the entering into of the
supplemental agreements referred to in Section 7.7 of the Credit Agreement for
the New Guarantors.

 

9

--------------------------------------------------------------------------------


 

(f)                                    Good Standing Certificates.  The Agent
shall have received certificates of good standing for each of the Borrower and
the New Guarantors in the state of its organization and each other appropriate
jurisdiction.

 

(g)                                 Secretary’s Certificate.  The Agent shall
have received a certificate of a duly authorized secretary, assistant secretary,
or other senior officer of the Borrower and each New Guarantor dated the
Amendment No. 1 Effective Date, in form and substance satisfactory to the Agent,
with appropriate insertions and attachments.

 

(h)                                 Legal Opinions.  The Agent shall have
received (i) an opinion of counsel to the Borrower and the Guarantors as to,
among other matters, valid corporate existence and authority, legality, validity
and binding effect of the Amendment, the supplemental agreements of the New
Guarantors as described in Section 7.7 of the Credit Agreement, the absence of
any violation of law or regulation or conflict with any material contracts,
including the Senior Subordinated Debt Indenture and (ii) reliance letters
addressed to the Agent and the Lenders entitling each of them to rely on certain
of the opinions delivered in connection with the issuance of the Senior
Subordinated Debt.

 

(i)                                     Revised Schedules to Credit Documents. 
The Agent shall have received such revised schedules to the Loan Documents after
giving effect to this Amendment as the Borrower may deem necessary in order for
the Borrower and its Subsidiaries to make the representations and warranties set
forth in Section 4.1 of this Amendment No. 1.

 

(j)                                     Officer’s Certificate. The Agent shall
have received an officer’s certificate  stating that (i) the representations and
warranties made by the Credit Parties in the Loan Documents are true and correct
in all material respects on and as of the Amendment No. 1 Effective Date, both
before and after giving effect to this Amendment, (ii) there are no defaults or
events of default under the Loan Documents, either before or after giving effect
to this Amendment, and (iii) the capital structure of the Borrower and its
Subsidiaries after giving effect to the issuance of the Senior Subordinated Debt
and the redemption of the HIGH TIDES has not changed from that previously
disclosed to the Agent.

 

(k)                                  Sources and Uses; Payment Instructions. The
Agent shall have received (i) a statement of sources and uses of funds covering
all payments reasonably expected to be made by the Borrower in connection with
the transactions contemplated by the Amendment and the Senior Subordinated Debt
Offering Memorandum to be consummated on the Amendment No. 1 Effective Date,
including any contribution made to the Borrower or any of its Subsidiaries for
the purposes of funding the Senior Subordinated Debt Escrow Account and/or
redeeming the HIGH TIDES and the Debentures and an itemized estimate of all
fees, expenses and other closing costs; and (ii) payment instructions with
respect to each wire transfer to be made by the Agent on behalf of the Borrower
on the Amendment No. 1 Effective Date setting forth the amount of such transfer,
the purpose of such transfer, the name and number of the account to which such
transfer is to be made, the name and ABA number of the

 

10

--------------------------------------------------------------------------------


 

bank or other financial institution where such account is located and the name
and telephone number of an individual that can be contacted to confirm receipt
of such transfer.

 

(l)                                     Other Items.  The Agent shall have
received such other documents, agreements or information which may be reasonably
requested by the Agent.

 

The Agent on behalf of the Lenders shall deliver a certificate to the Borrower
on the date that all of the conditions set forth in Section 3.1 have been
satisfied (other than the conditions set forth in Sections 3.1(d), (g), (h) and
(j)) stating that all such conditions have been satisfied, and to the extent
received by, and in acceptable form to, the Agent, attaching forms of final
legal opinions and reliance letters, a secretary’s certificate and an officer’s
certificate that, when delivered and/or released, shall satisfy the conditions
set forth in Sections 3.1(g), (h) and (j).

 

3.2                                 Incremental Term Loan.  The making of the
Incremental Term Loan in the aggregate amount of up to $50,000,000 for the
purpose of financing the redemption of the HIGH TIDES (or refinancing Revolving
Loans which are used for such purpose) shall be subject to the satisfaction of
the following conditions in this Section 3.2:

 

(a)                                  Amendment Conditions.  Each of the
conditions set forth in Section 3.1 hereof shall have been satisfied and the
Amendment shall be effective.

 

(b)                                 Conditions in Credit Agreement.  Each of the
conditions set forth in Sections 2.3(b), 5.2 and 5.3 of the Credit Agreement
shall have been satisfied.

 

(c)                                  Redemption of HIGH TIDES, Etc.  The
redemption of the Debentures, the HIGH TIDES and the common securities of Titan
Capital Trust shall have been completed simultaneously with the making of the
Incremental Term Loan.

 

IV.                                 MISCELLANEOUS

 

4.1                                 Representations and Warranties.  The
Borrower and each Subsidiary of the Borrower executing the Consent attached to
this Amendment (hereinafter, collectively the “Credit Parties” or individually a
“Credit Party”) hereby represents and warrants that:

 

(a)                                  (i) it has the requisite power and
authority to execute, deliver and perform this Amendment and the Consent
attached hereto, (ii) it is duly authorized to, and has been authorized by all
necessary action, to execute, deliver and perform this Amendment and the Consent
attached hereto, and (iii) this Amendment and the Consent attached hereto have
been duly executed and delivered by the applicable Credit Parties and constitute
such Credit Parties’ legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (A)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (B) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity);

 

11

--------------------------------------------------------------------------------


 

(b)                                 the representations and warranties contained
in the Credit Agreement are on the date hereof, and will be on and as of the
Amendment No. 1 Effective Date, subject to the limitations set forth therein,
true and correct in all material respects as though made on and as of such dates
(or as of the date indicated therein in the case that such date is other than
the date hereof or the Amendment No. 1 Effective Date);

 

(c)                                  no Default or Event of Default under the
Credit Agreement exists on the date hereof or will exist on and as of the
Amendment No. 1 Effective Date, and no Default or Event of Default will occur as
a result of the transactions contemplated hereby; and

 

(d)                                 no consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by any Credit Party of this Amendment or the Consent attached
hereto.

 

4.2                                 Ratification and Reaffirmation.  Each Credit
Party hereby ratifies the Loan Documents to which it is a party and acknowledges
and reaffirms (a) that it is bound by all terms of such Loan Documents (as
amended hereby) applicable to it and (b) that it is responsible for the
observance and full performance of its respective obligations under such Loan
Documents.

 

4.3                                 Post Effective Date Deliveries.  The
Borrower shall deliver or cause to be delivered to the Administrative Agent
within 20 days of the Amendment No. 1 Effective Date all items required to be
delivered pursuant to Section 7.7 of the Credit Agreement in connection with the
addition of the New Guarantors that were not previously delivered on or prior to
the Amendment No. 1 Effective Date.

 

4.4                                 Instrument Pursuant to Credit Agreement. 
This Amendment is a Loan Document executed pursuant to the Credit Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
and applied in accordance with the terms and provisions of the Credit Agreement.

 

4.5                                 Successors and Assigns.  This Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

4.6                                 No Other Changes.  Except as expressly
modified and amended by this Amendment, the Credit Agreement and all other Loan
Documents shall continue in full force and effect and all the terms, provisions
and conditions of the Loan Documents shall remain unchanged.

 

4.7                                 Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of executed counterparts of this Amendment by
telecopy shall be effective as an original and shall constitute a representation
that an original shall be delivered.

 

12

--------------------------------------------------------------------------------


 

4.8                                 Severability.  Any provision of this
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

4.9                                 Governing Law.  THE VALIDITY, INTERPRETATION
AND ENFORCEMENT OF THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (without giving effect to the principles of conflicts of
law).  The provisions of the Credit Agreement regarding jurisdiction, venue,
service of process and waiver of jury trial are hereby incorporated by
reference, mutatis mutandis.

 

[remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered by their proper and duly authorized
officer as of the day and year first above written.

 

BORROWER:

THE TITAN CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Ray H. Guillaume

 

 

Name:

Ray H. Guillaume

 

Title:

Director of Corporate Treasury

 

14

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

f/k/a FIRST UNION NATIONAL BANK

 

as Administrative Agent and as a Lender

 

 

 

 

 

By:

/s/ Scott Santa Cruz

 

 

Name:

Scott Santa Cruz

 

Title:

Director

 

15

--------------------------------------------------------------------------------


 

CONSENT

 

This Consent (this “Consent”), dated as of May 7, 2003, is delivered in
connection with Amendment No. 1 to Credit Agreement, dated as of the date hereof
(“Amendment No. 1”), by and among THE TITAN CORPORATION, a Delaware corporation
(the “Borrower”), the various financial institutions from time to time parties
hereto (the “Lenders”), WACHOVIA BANK, NATIONAL ASSOCIATION (“Wachovia”), as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, THE BANK OF NOVA SCOTIA (“Scotiabank”), as a syndication agent (in such
capacity, a “Syndication Agent”), COMERICA BANK-CALIFORNIA (“Comerica”), as a
syndication agent (in such capacity, a “Syndication Agent”), BRANCH BANKING AND
TRUST (“BB&T”), as a documentation agent (in such capacity, a “Documentation
Agent”), and TORONTO DOMINION (NEW YORK), INC. (“TD”), as a documentation agent
(in such capacity, a “Documentation Agent”).  Unless otherwise defined, terms
used herein have the meanings provided in the Credit Agreement (as defined in
Amendment No. 1) as amended by Amendment No. 1 (such agreement, as so amended,
being the “Amended Credit Agreement”).

 

Each of the undersigned, as a party to one or more Loan Documents hereby
acknowledges and consents to the execution and delivery of Amendment No. 1, and
hereby confirms and agrees that each Loan Document to which it is a party is,
and shall continue to be, in full force and effect, and hereby ratifies and
confirms in all respects its obligations thereunder, except that, upon the
effectiveness of, and on and after the date of, Amendment No. 1, all references
in each such Loan Document to the “Credit Agreement,” “thereunder,” “thereof” or
words of like import referring to the existing Credit Agreement shall mean the
Amended Credit Agreement.  This Consent may be executed by the parties hereto in
counterparts, each of which shall be deemed to be an original and all of which
shall constitute together but one and the same instrument.

 

GUARANTORS:

ACS Technologies, Inc.

 

Atlantic Aerospace Electronics Corporation

 

AverCom Corporation

 

BTG Systems Engineering, Inc.

 

BTG Technology Resources, Inc.

 

BTG Technology Systems, Inc.

 

BTG, Inc.

 

C&N Enterprises, Inc.

 

California Tube Laboratory, Inc.

 

Cayenta eUtility Solutions – eMunicipal Solutions Inc.

 

Cayenta Operating LLC

 

Cayenta, Inc.

 

Concept Automation, Inc. of America

 

Datacentric Automation Corporation

 

DBA Systems, Inc.

 

Delfin Systems

 

--------------------------------------------------------------------------------


 

 

Delta Construction Management, Inc.

 

GlobalNet, Inc.

 

GlobalNet International, LLC

 

Horizons Services Company, Inc.

 

Intermetrics International, Inc.

 

Intermetrics Securities, Inc.

 

International Systems, LLC

 

Jaycor, Inc.

 

LinCom Corporation

 

LinCom Wireless, Inc.

 

Linkabit Wireless, LLC

 

MicroLithics Corporation

 

Midnight Oil Services, Inc.

 

MJR Associates, Inc.

 

Nations, Inc.

 

Procom Services, Inc.

 

Program Support Associates Inc.

 

Pulse Engineering, Inc.

 

Pulse Sciences, Inc.

 

Research Planning, Inc.

 

RW Consultants, Inc.

 

Sencom Corp.

 

STAC, Inc.

 

Titan Africa, Inc.

 

Titan Wireless Afripa Holding, Inc.

 

Titan Scan Technologies Corporation

 

Titan Vigil, Inc.

 

Titan Wireless, Inc.

 

Tomotherapeutics, Inc.

 

Unidyne LLC

 

UniVision Technologies, Inc.

 

VisiCom Laboratories, Inc.

 

WaveScience, Inc.

 

 

 

 

 

All By:

/s/ Ray H. Guillaume

 

 

Name:  Ray H. Guillaume

 

Title: Assistant Treasurer

 

--------------------------------------------------------------------------------